DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 was considered by the examiner.
Examiner’s Amendment
Please cancel claims 15-18.
Election/Restrictions
Claims 1-5, 8-14, and 19-20 are allowable. The restriction requirement of Species IV, as set forth in the Office action mailed on 7/5/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of withdrawn claims 9-10 and 12 is withdrawn. Claims 15-18, directed to Species V of Figs. 15-17 are withdrawn from further consideration because these claims do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141 (Figs. 15-17 do not have the structure of element 162 in combination with auxiliary electrodes).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 15-18 directed to Species V non-elected without traverse.  Accordingly, claims 15-18 have been cancelled.
Allowable Subject Matter
Claims 1-5, 8-14 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	Applicants arguments (Amendment dated 6/24/2021, pages 9-11) and amendments to independent claims 1 and 19 are found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.



JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694